Citation Nr: 1728500	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for low back pain, bilateral foot disabilities, bilateral ankle disabilities, bilateral knee disabilities, and entitlement to TDIU.

In March 2013, July 2014, and April 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In February 2017, the RO granted service connection for low back pain, bilateral foot disabilities, bilateral ankle disabilities, and bilateral knee disabilities.  As a grant of service connection for these claims is a grant of the benefits sought on appeal, these claims are no longer before the Board.  If the Veteran wishes to file a notice of disagreement with the rating decisions, he has until February 2018 to do so.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is unable to work due to his service-connected posttraumatic stress disorder (PTSD).  The Veteran is service-connected for diabetes mellitus, type II at 20 percent from January 22, 2008; degenerative arthritis of the lumbar spine, left ankle, right ankle, right knee and left knee at 10 percent each from January 22, 2008; left and right foot peripheral neuropathy at 10 percent each from January 21, 2014; and PTSD at 30 percent from March 24, 2009 and 50 percent from January 13, 2017.  His combined disability rating is 60 percent from January 22, 2008, 70 percent from March 24, 2009, and 80 percent from January 21, 2014.

A September 2009 VA examination report reflects that the Veteran last worked in November 2008 for a trucking company.  He was with that company for eleven years.  The Veteran reported that he was afraid of crowds, avoided public places, felt disconnected from others interpersonally, and experienced anxiety daily.  The Veteran reported that his former boss, also a veteran, was understanding of the Veteran's PTSD symptoms and resulting alcoholism but that the new boss was not tolerant of the Veteran.  The examiner found that the Veteran's PTSD caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

September 2016 VA examination reports reflect that the Veteran's service-connected bilateral foot, bilateral ankle, bilateral knee, and spine disabilities further affected the Veteran's ability to function in an occupational environment.  The examiner opined that due to the various conditions of the Veteran, he was not able to participate in heavy physical labor that includes lifting, carrying, pushing or pulling.  He was not able perform tasks that require prolonged standing or walking a great distance.  However, the examiner found that the Veteran was not precluded from sedentary labor in which the Veteran could change his position as needed for comfort.

The Veteran was afforded a VA examination in January 2017.  The examination report reflects that after service, the Veteran earned a business degree and worked as an accountant for 19 years under a boss who was tolerant of the Veteran's alcohol use.  The report reflects that the Veteran last worked in 1999, when he lost his job as a driver when he lost his license due to a DUI.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, to include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Although the September 2009 and January 2017 VA examiners noted that the Veteran's PTSD caused occupational impairment, the Board finds that these opinions are inadequate to determine whether a TDIU is warranted.  It is unclear what limitations or restrictions the Veteran's service-connected PTSD would have on his daily work activities, such as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.

For that reason, the Board remands the claim, so that a new opinion can be obtained as to the Veteran's ability to function in an occupational environment. 

In addition, while both examiners noted that the Veteran was not working, the record reflects that the Veteran may have recently been employed as a bagger at his local commissary.  See February 2014 VA treatment records.   

Therefore, the RO should ask the Veteran to clarify his work history during the pendency of the appeal, to include his employers, the nature of the work performed, the dates of employment, and his reasons for leaving past employment.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The letter should inform the Veteran that it is vital to his appeal for entitlement to a TDIU that he provide updated information as requested on the VA Form 21-8940, to include, but not limited to, a listing of his employers, the nature of the work performed, the dates of employment, and his reasons for leaving his employment during the appeal period.

2.  Return the claims file to the 2017 VA examiner so that an opinion can be obtained as to the Veteran's ability to function in an occupational environment due to his service-connected disabilities, including PTSD.  

The examiner is asked to describe the extent of functional impairment caused by his service-connected conditions.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the Veteran's service connected PTSD. The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected PTSD on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.

The Veteran's level of education, occupational history, etc. but not his advancing age, employment history, and non-service-connected disabilities, should be considered. 

Due the recent increased disability rating for the Veteran's PTSD, the examiner is asked to identify, to the extent possible, the date on which any change in the Veteran's ability to function in an occupational environment first occurred.  

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



